PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/427,723
Filing Date: 31 May 2019
Appellant(s): APPLIED MATERIALS, INC.



__________________
Leonard P. Linardakis	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 12, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Appellant’s arguments concerning the combination of Ow and Tranter (Pages 9 through 11 of the Appeal Brief):
Appellant’s argument that there was no need to include at least one microwave tunable material to the polymer layer of Ow because Ow taught curing the polymer layer with microwave heating is not persuasive because Tranter teaches that the inclusion of microwave tunable material in the form of absorbing agents improved the heatability of a polymer material. As was discussed in the previous Office Action, both Ow and Tranter teach that it was known in the art to use microwave heating to cure polymer materials. Therefore, one of ordinary skill would have been motivated to have included the microwave tunable material/absorbing agents of Tranter into the polymer layer of Ow in order to improve the heatability of the polymer layer when exposed to microwave energy. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As was discussed previously, the information that including microwave tunable materials/absorbing agents into a polymer layer to improve heating during microwave curing was disclosed within Tranter.

Response to Appellant’s arguments that Ow in view of Tranter does not teach or suggest tuning at least two material properties including at least one electrical property and at least one thermal-mechanical property (Pages 11 through 15 of the Appeal Brief):
As was discussed in the previous Office Action, it is the examiner’s position that Ow, based on its taught process and the cited supporting evidence of Hubbard and Farnsworth, would have inherently tuned or altered the electrical and thermal-mechanical properties of the polymer film including the loss tangent property and modulus property of the film when Ow adjusted the variable frequency microwave energy being applied. It is the examiner’s position that the broadest reasonable interpretation for the term “tune” or “tuning” is that it is the same as “altering” and as evidenced by the teachings of Hubbard and Farnsworth the variable frequency microwave energy applied to the polymer film of Ow would have altered and therefore tuned the loss tangent and modulus of the film.
On Page 14 of the Appeal Brief appellant admits that variable frequency microwave energy affected the electrical and thermal-mechanical properties of a polymer film but argues that this is not the same as tuning without providing an argument as to what is meant by tuning. Furthermore, the specification of the present application as originally filed does not provide a definition for the term “tuning”. Appellant attempts to define “tuning” by citing Paragraph 0040 of the specification of the present application which discloses lowering the overall dielectric constant of a film by microwave tuning however this disclosure does not constitute a clear definition for the term “tuning” nor do the claims specifically require lowering the dielectric constant of the film by adjusting the variable frequency microwave energy being applied. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, appellant’s argument that sufficient evidence has not been provided to establish that the tuning of the electrical and thermal-mechanical properties would have been inherent in the process of Ow is not persuasive. As was discussed in the previous Office Action, the process of Ow was substantially the same as that required by the claims and disclosed in the specification of the present application because Ow teaches that the frequency range of the microwave energy was in the range of 5.85 GHz to 6.65 GHz (Page 2 Paragraph 0019), which according to Page 5 Paragraph 0016 of the specification of the present application as originally filed would result in the modification/tuning of the electrical and thermal-mechanical properties of the polymer films. When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). Additionally, Hubbard taught a process for curing/densifying thermoplastics including polyimides using variable frequency microwave (VFM) processing and that the modulus of a polyimide film was tuned or altered by the use of VFM and the temperature of the curing and Farnsworth also taught a process for using VFM to cure polyimide films wherein VFM curing affected the electrical and mechanical properties of the films including the loss tangent of the films. Therefore, as evidenced by the teachings of Hubbard and Farnsworth the VFM curing process of Ow would have inherently tuned or altered the loss tangent and modulus of the polymer layers in addition to tuning/altering the specifically taught CTE properties of the layer. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
The claims of the present application only require that at least one electrical property and at least one thermal-mechanical property of the polymer film are tuned when the VFM energy is adjusted. The claims do not specify to what degree these properties are tuned or altered and only requires that they are in some way tuned or altered. Based on the cited evidence of record the tuning or altering of at the loss tangent and modulus would have been inherent in the process of Ow in view of Tranter.

Response to Appellant’s arguments concerning the rejection of claims 4-7 and 21 (Page 15 through Page 18):
Appellant’s argument that claim 21 requires “tuning” different material properties for each layer of thin-film polymer is not persuasive because, as was discussed previously, the adjustment of the VFM energy in the process of Ow would have “tuned” or “altered” both the electrical and thermal-mechanical properties of the films being microwave cured. Furthermore, as was discussed in the previous Office Action, based on the teachings of Matsutani it would have been obvious to have formed multiple polymer layers in the process of Ow in view of Tranter and therefore each layer would have had its electrical and thermal-mechanical properties tuned or altered during adjustment of the VFM energy. There is nothing within claim 21 which excludes other properties being tuned along with the required electrical property or required thermal-mechanical property during the microwave exposure of each layer.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                             
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.